DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 10/20/2021 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 10/20/2021 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 10/20/2021 in view of the amendments have been fully considered and are not persuasive for the rational as set forth below. 

On page 8 of the Remarks, Applicant argued: 
Claims 1-20 are objected to because of alleged informalities. Specifically, the Office
suggests that claims 1, 8, and 14 can recite "a method performed by a wireless device, comprising" "to clarify where the method is implemented." See Office Action, p. 2. Applicant respectfully submits that pending claims 1 and 8 recite "by a wireless device" and pending claim 14 recites "by a base station" in the body of the claims, and that it is clear where the method is implemented. 
In response to Applicant’s argument, Examiner respectfully disagrees.
As for claim 1, it should be noted that although it is clear that the action “determining” is performed by a wireless device by reciting,”by a wireless device” in line 1, claim 1 does not clearly recite, whether the other actions “transmitting” in line 4, “receiving” in line 8 and “transmitting” in line 9 are performed by the wireless device. Similar rationales can be applied for claims 8 and 14. 

With regard to the 112(b) rejections, Applicant’s arguments filed 10/20/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 102/103 rejections, Applicant’s arguments filed 10/20/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 1-6, 8-11, 13-19, and 21-23 are objected to because of the following informality:  
Claim 1 recites, “a method comprising” (line 1). It is suggested to replace it with “a method performed by a wireless device, comprising” to clarify where the method is implemented. Claims 8 and 14 are objected to at least based on a similar rational applied to claim 1. 
Claims 2-6, 9-11, 13, 15-19, and 21-23 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites "... the response omits an indication of a spatial relation for transmission of the uplink control channel signal via the PUCCH” (lines 5-6), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
[a] wireless device may initiate/start/trigger a BFR procedure for a secondary cell (e.g., an SCell configured with a PUCCH, an SCell not configured with a PUCCH, etc.). The wireless device may send/transmit, via a primary cell (e.g., a PCell, a PSCell, etc.), an uplink signal (e.g., a BFR MAC CE, a preamble, an SR, etc.) for BFR associated with the secondary cell. The wireless device may measure one or more candidate RSs. The wireless device may select a candidate beam and/or a candidate beam RS. The uplink signal may comprise an indication of the selected candidate beam and/or the candidate beam RS. The wireless device may receive a response (e.g., a BFR response) to the uplink signal. The wireless device may complete the BFR procedure, for example, based on the response to the uplink signal. The wireless device may have not received activation/reconfiguration of PUCCH resource(s), for example, after completing the BFR procedure. The wireless device may send/transmit a PUCCH via the secondary cell and/or via another secondary cell configured with PUCCH, for example, with/using the beam/spatial relation/spatial filter used to send/transmit the uplink signal via the primary cell (e.g., after completing the BFR procedure but before PUCCH resource(s) are activated/reconfigured). A performance loss may occur, for example, due to different beam characteristics of the primary cell and the secondary cell. The primary cell and the secondary cell may operate in different frequencies/bands/sub-bands/BWPs/etc. The beam, spatial relation, and/or spatial filter optimized for the primary cell may not suitable for an uplink channel transmission (e.g., a PUCCH transmission, a PUSCH transmission) via the secondary cell. The beam, spatial relation, and/or spatial filter previously configured for the secondary cell may not be suitable for an uplink channel transmission (e.g., a PUCCH transmission, a PUSCH transmission) via the secondary cell, for example, due to the occurrence of the beam failure associated with the secondary cell (see, ¶0272).

It should be noted that although the above portions of the specification merely describe: “the wireless device receives a response to the uplink signal”, nowhere do the specification describes, “the response omits an indication of a spatial relation for transmission of the uplink control channel signal via the PUCCH”, as recited in claim 9.
Claims 21-22 are rejected at least based on a similar rational applied to claim 9.

Claim 10 recites "receiving, before determining the beam failure, at least one indication of a spatial relation for the PUCCH”, which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
, after completing the BFR, the signal via the uplink control channel. The wireless device may send/transmit, after a quantity of symbols after the receiving the response, the signal via the uplink control channel. The wireless device may receive at least one indication of a spatial relation for the uplink control channel. (see, ¶0530).

It should be noted that although the above portions of the specification merely describe: the wireless device receives at least one indication of a spatial relation, after completing the BFR”, nowhere do the specification describes, ”receiving, before determining the beam failure, at least one indication of a spatial relation for the PUCCH, as recited in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
1, 3-4, 14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dennoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112).

Regarding claim 1, Dennoo teaches, a method [FIGS. 7-9, a method for Scell beam failure indication and recovery] comprising: 
determining, by a wireless device [FIGS. 7-9, by WTRU], a beam failure associated with 
a secondary cell [FIGS. 7-9; ¶0229-0235 and 0250, (the WTRU) detects a Scell beam failure 712/812/908 on serving beam used for communication with gNB on Scell] (i.e., associated with a secondary cell)]; 
transmitting an uplink signal associated with beam failure recovery (BFR) for the secondary cell [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits Scell beam failure indication 718/818/912 (i.e., uplink signal) associated with beam failure recovery for the Scell], wherein the uplink signal indicates a candidate beam reference signal (RS) associated with the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, the Scell beam failure indication 718/818/912 (i.e., uplink signal) indicates a beam failure indication: using a MAC CE (further see, ¶0235); note that in ¶0235, the MAC CE include an identity of a selected candidate beam indicated using an index from a preconfigured list of candidate beam RSs or an identity of CSI-RS resource identity itself (e.g., candidate beam RS); or DL QCL reference (i.e., candidate beam RS) identifying the selected candidate Scell beam (see ¶0251)]; 
[FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal)]; and 
transmitting, after receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, after receiving the response 720/820/914] and using a spatial filter associated with the candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, using beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink signal [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., uplink signal].  
Although Dennoo teaches, “determining ... a beam failure associated with a secondary cell ... transmitting ... using a spatial filter associated with the candidate beam RS an uplink signal” as set forth above, Dennoo does not explicitly teach (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH.  
	However, Dinan teaches, a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH [¶0129-0133, a secondary cell (Scell) is configured with PUCCH and HARQ-ACK/CSI information (i.e., uplink control channel signal) are carried/transmitted via the PUCCH].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dennoo by including the above-mentioned features, as taught by Dinan, because it would provide the system with the enhanced capability of offloading high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan].

Regarding claim 3, Dennoo teaches, wherein the transmitting the uplink signal comprises transmitting, via a cell different from the secondary cell, a medium access control (MAC) control element (CE) [FIGS. 7-9; ¶0251, (the WTRU) transmits, via a SpCell different from the Scell (i.e., secondary cell), the Scell beam failure indication 718/818/912 (i.e., uplink signal) using a MAC CE; note that the SpCell refers to PCell of the MCG or the primary Scell of the SCG].  

Regarding claim 4, Dennoo teaches, 
transmitting, prior to transmitting the uplink signal, a scheduling request [FIGS. 7-9; ¶0235-0237, (the WTRU) acquires an UL grant using a scheduling request (SR) to transmit a MAC CE indicating Scell beam failure (i.e., uplink signal); note that transmission of the SR is made prior to transmission of the MAC CE indicating Scell beam failure]; and 
receiving, based on the scheduling request, an uplink grant [FIGS. 7-9; ¶0235, (the WTRU) acquires, using the scheduling request, the UL grant], wherein the transmitting the uplink signal comprises transmitting, based on the uplink grant, a medium access control (MAC) control element (CE) [FIGS. 7-9; ¶0235, (the WTRU) transmits, based on the acquired UL grant, the MAC CE indicating Scell beam failure].  

Regarding claim 14, claim 14 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature.  Therefore, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 21, Dennoo in view of Dinan teaches all the limitations of claim 14 as set forth above, and Denno further teaches, the response omits an indication of a spatial relation for transmissions of the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, note that the Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal) does not include an spatial relation for transmission of the random access preamble].

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 21.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Huang et al (US Publication No. 2019/0320469). Note that Huang claims priority of US Provisional Application No. 62/657,399 filed on 04/19/2018, thus Huang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019. 

Regarding claim 2, although Dennoo in view of Dinan teaches, “transmitting an uplink control signal via the PUCCH” and “the spatial filter associated with the candidate beam RS” as set forth above in claim 1, Dennoo in view of Dinan does not explicitly teach (see, emphasis), 
receiving, after transmitting the uplink signal ..., at least one indication of a spatial relation associated with at least one second uplink control channel transmission; and 
transmitting, based on a second spatial filter associated with the spatial relation, a second signal, wherein the second spatial filter is different from the spatial filter associated with the candidate beam RS.  
However, Huang teaches, receiving, after transmitting an uplink signal via an uplink channel, at least one indication of a spatial relation associated with at least one second uplink control channel transmission [FIG. 7; ¶0316-0317, (UE) receives, after a response 725 (i.e., after transmitting a signal via an uplink chancel; note that the response 725 occurs after a signal transmission via UL channel 720), a second reconfiguration (i.e., at least one indication of a spatial relation; note that the UE transmits PUSCH via using a spatial filter (i.e., spatial relation) determined based on a SRI value indicated by the second reconfiguration) for PUSCH (i.e., associated with at least one uplink control channel transmission)] (US Prov. App. 62/657,399; page 88); and 
transmitting, based on a second spatial filter associated with the spatial relation, a second signal [FIG. 7; ¶0316-0317, (the UE) transmits, based on the second reconfiguration associated with the spatial relation, PUSCH on a third occasion 735 (i.e., second signal] (US Prov. App. 62/657,399; page 88), wherein the second spatial filter is different from a spatial filter associated with the at least one of the candidate beam [FIG. 7; ¶0316-0317, the spatial filter determined based on the second reconfiguration is different from a spatial filter determined based on the first reconfiguration; further see, ¶0346, (the UE) transmits a second PUSCH determined in the first reconfiguration using the same spatial filter until the UE receive the second reconfiguration, thus the spatial filter determined based on the second reconfiguration can be different from the spatial filter determined based on the first reconfiguration)] (US Prov. App. 62/657,399; pages 88-90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dennoo in view of Dinan by including the above-mentioned features as taught byHuang, because it would provide the [FIG. 7; ¶0316-0317 of Dennoo] (US Prov. App. 62/657,399; pages 88-90).

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dennoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of “3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018 (R1-1810480) (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 06/23/2020.

Regarding claim 5, Dennoo teaches, the receiving the response comprises receiving, during a first symbol, the response [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal); note that in a wireless communication system such as LTE, LTE-A or NR disclosed in Dennoo, every message including the Scell beam failure indication response is transmitted and received, during at least one OFDM symbol (further see, ¶0060 and 0090)], wherein the receiving the response completes the BFR for the secondary cell FIGS. 7-9; ¶0229-0235 and 0251, note that the receiving the response is a part of signals for the BFR and thus can be used to complete the BFR].
Although Dennoo in view of Dinan teaches, “transmitting the uplink control channel signal via the PUCCH” as set forth above in claim 1 and “the receiving the response comprises receiving, during a first symbol, the response” as set forth above, Dennoo in view of Dinan does after a quantity of symbols following the first symbol the signal via the uplink control channel.
However, the features, “transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmitting, after a quantity of symbols following the first symbol, the signal via the uplink control channel [see, section 2, pages 1-2, transmitting, after K symbols following a symbol where BFR response is received (i.e., first symbol), PUCCH transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features as taught by 3GPP1 in the system of Dennoo in view of Dinan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.

Claims 6, 8, 11-13, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dennoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962).

Regarding claim 6, Dennoo in view of Dinan teaches, “the spatial filter is associated with the candidate beam RS” and “the spatial filter ... is used for transmission of the uplink control channel signal via the PUCCH” as set forth above, and Dennoo further teaches,
[FIGS. 7-9; ¶0229-0238 and 0251-0252, the beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) of a beam (e.g., 702/802 of FIGS. 7-8) is associated with a transmit beam 702/802 used for the preamble 724/824/916; note that the same beam as the candidate beam 702/802 is used for transmitting the preamble 724/824 (see, FIGS. 7-9)].
Although Dennoo in view of Dinan teaches, “the spatial filter is associated with the candidate beam RS”, Dennoo in view of Dinan does not explicitly teach (see, emphasis), the spatial filter (associated with the candidate beam) is ... used for reception of the RS.
However, Islam teaches, the spatial filter (associated with the candidate beam) is ... used for reception of the RS [FIGS. 5A-5F; ¶0086-0087, the same beam (e.g., beam 525) (i.e., spatial filter; note that transmitting a signal using the same beam is considered as transmitting the signal using the same beam characteristics (i.e., spatial filter)) identified as a best candidate beam is used for receiving one (beam 525) of candidate beam RSs 521, 523, 525 and 527].
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dennoo in view of Dinan by including the above-mentioned features as taught by Islam, because it would provide the system with the enhanced capability of effectively training a user equipment new candidate beam for beam failure recovery [FIGS. 5A-5F; ¶0008 of Islam].

Regarding claim 8, Dennoo teaches, a method [FIGS. 7-9, a method for Scell beam failure indication and recovery] comprising: 
determining, by a wireless device [FIGS. 7-9, by WTRU], a beam failure associated with 
[FIGS. 7-9; ¶0229-0235 and 0250, (the WTRU) detects a Scell beam failure  712/812/908 on serving beam used for communication with gNB on Scell] (i.e., associated with a secondary cell)]; 
transmitting a medium access control (MAC) packet associated with beam failure recovery (BFR) for the secondary cell [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits Scell beam failure indication 718/818/912 (i.e., uplink signal) associated with beam failure recovery for the Scell using a MAC CE (i.e., MAC packet)], wherein the MAC packet indicates a candidate beam reference signal (RS) of one or more candidate beam reference signals (RSs) [¶0235, the MAC CE includes an identity of the candidate beam which is in the form of CSI-RS resource identity (i.e., candidate beam RS) or logical bitmap mapping to the CSI-RS resource identity; note that there are preconfigured list of candidate beam RSs (i.e., one or more candidate beam RSs), one index which is selected to indicate the identity of the candidate beam]; 
receiving a response to the MAC packet [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal)]; and 
transmitting, after receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, after receiving the response 720/820/914] and using a spatial filter associated with candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink signal  [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., an uplink signal)].  
Although Dennoo teaches, “determining ... a beam failure associated with a secondary cell ... transmitting ... using a spatial filter associated with the candidate beam RS an uplink signal” as set forth above, Dennoo does not explicitly teach (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH.  
However, Dinan teaches, a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH [¶0129-0133, a secondary cell (Scell) is configured with PUCCH and HARQ-ACK/CSI information (i.e., uplink control channel signal) are carried/transmitted via the PUCCH].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dennoo by including the above-mentioned features, as taught by Dinan, because it would provide the system with the enhanced capability of offloading high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan].
Further, Dennoo in view of Dinan does not explicitly teach (see, emphasis), transmitting ... using a spatial filter associated with reception of the candidate beam RS, a signal.
However, Islam teaches, transmitting ... using a spatial filter associated with reception of the candidate beam RS, a signal [FIGS. 5A-5F; ¶0086-0087, transmitting, using the same beam (e.g., beam 525) (i.e., spatial filter; note that transmitting a signal using the same beam is considered as transmitting the signal using the same beam characteristics (i.e., spatial filter)) as that used for receiving one (beam 525) of candidate beam RSs 521, 523, 525 and 527].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dennoo in view of Dinan by including the above-mentioned features as taught by Islam, because it would provide the system with the enhanced capability of effectively training a user equipment new candidate beam for beam failure recovery [FIGS. 5A-5F; ¶0008 of Islam]

Regarding claim 11, Dennoo teaches, transmitting, via an uplink control channel resource of a primary cell different from the secondary cell, a BFR request associated with the BFR [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits, via PUCCH/uplink control channel of a SpCell 708/808/903 (i.e., primary cell) different from the Scell (i.e., secondary cell), messages 718/818/912 (i.e., BFR request) associated with the BFR].  

Regarding claim 13, Dennoo teaches,  
determining, based on receiving the response, that the BFR for the secondary cell is complete [FIGS. 7-9; ¶0229-0236 and 0251-0252, determining, based on receiving the Scell beam failure indication response 720/820/914 (i.e., response), that the beam failure recovery for the SCell is successful]; 
determining a second beam failure associated with the secondary cell [FIGS. 6-9; ¶0222-0228, determining a beam failure detection 616 on a given Scell; note that the state machine of FIG. 6 shows that there could occur a recursive action for beam failure detection 616 (i.e., second beam failure) even after one round of beam failure recovery is performed by determining that the recovery is successful 614 and entering a state of “no beam failure” 606]; and 
determining, after the second beam failure [FIGS. 6-9; ¶0222-0228, after the beam failure detection 616 (at a second round); note that the state machine of FIG. 6 shows that there could occur a recursive action for beam failure detection 616 (i.e., second beam failure) even after one round of beam failure recovery is performed by determining that the recovery is successful 614 and entering a state of “no beam failure” 606] and based on a determination that one or more configuration parameters do not indicate one or more candidate beam RSs for BFR associated with the secondary cell [FIG. 9; ¶0253, based on determining that (the WTRU) is not configured with dedicated BFR resource (i.e., one or more candidate beam RS; note that WTRU-specific beams are configured for a BWP using physical resources of the concerned BWP (further see, ¶0147), which can thus be considered as the current active BWP (i.e., configuration parameter) does not indicate one or more candidate beams for BFR) in current active BWP (i.e., configuration parameters) for Scell; further note that the above-mentioned actions of FIG. 9 are performed after a beam failure detection, in which such beam failure detection can be a second beam failure detection 616 as discussed above], a default set of candidate beam RSs of the secondary cell [¶0253, (the WTRU) switches/determines its active BWP to a default BWP of the Scell; note that since WTRU-specific beams are configured for a BWP using physical resources of the concerned BWP (further see, ¶0147), switching to the default BWP can be considered as determining candidate beams configured in the default BWP)].

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 23, Dennoo in view of Dinan and Islam teaches all the limitations of claim 8 as set forth above, and Denno further teaches, wherein the receiving the response completes the BFR for the secondary cell FIGS. 7-9; ¶0229-0235 and 0251, note that the receiving the response is a part of signals for the BFR and thus can be used to complete the BFR].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dennoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962) and further in view of “3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018 (R1-1810480) (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 06/23/2020.

Regarding claim 9, although Dennoo in view of Dinan teaches, “receiving a response to the uplink signal” and “the transmitting the uplink control channel signal via the PUCCH” as set forth above in claim 8 and Dennoo teaches, the response omits an indication of a spatial relation for transmissions of the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, note that the Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal) does not include an spatial relation for transmission of the random access preamble], Dennoo in view of Dinan and Islam does not explicitly teach (see, emphasis), transmitting, after a quantity of symbols after the receiving the response, the uplink signal. 
However, the features, “transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmitting, after a quantity of symbols following the first symbol, the signal via the uplink control channel [see, section 2, pages 1-2, transmitting, after K symbols following a symbol where BFR response is received (i.e., first symbol), PUCCH transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the features the above-mentioned features, as taught by 3GPP1 in the system of Dennoo in view of Dinan and Islam, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dennoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962) and further in view of Kang et al (US Publication No. 2020/0177266). Note that Kang claims priority of US Provisional Application No. 62/720,938 filed on 08/22/2018, thus Kang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019.

Regarding claim 10, although Dennoo in view of Dinan and Islam all the limitations of claim 8 as set forth above, Dennoo in view of Dinan and Islam does not explicitly teach (see, emphasis), before determining the beam failure, receiving at least one indication of a spatial relation for the uplink control channel  
	However, Kang teaches, before determining the beam failure, receiving at least one indication of a spatial relation for an uplink control channel [¶0336 and 367, spatial relation information for PUCCH is configured and indicated in RRC layer before the beam failure] (US Prov. App. 62/720,938; page 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Dennoo in view of Dinan and Islam by including the above-mentioned features as taught by Kang, because it would provide the system with the enhanced capability of performing efficiently an uplink transmission [¶0028 of Kang] (US Prov. App. 62/657,399; page 13).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469